Citation Nr: 0710463	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-40 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 50 percent evaluation 
for post-traumatic stress disorder (PTSD) effective November 
22, 2002.  An evaluation of 100 percent was assigned for 
hospitalization over 21 days from April 29, 2003, and a 50 
percent evaluation was assigned from July 1, 2003.

The Board notes that additional evidence was forwarded to the 
Board in January and February of 2005 after the veteran's 
case was certified on appeal.  See 38 C.F.R. §§ 19.37, 
20.1304 (2006).  Since the evidence pertains solely to the 
claim which the Board has allowed on appeal, the Board finds 
that the solicitation of a waiver and remand for the RO's 
initial consideration of this evidence is not required.  38 
C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD results in symptoms approximating 
total occupational impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2006).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  Decision    

The veteran contends that his service-connected PTSD is 
entitled to a rating higher than 50 percent.  The veteran had 
active service from September 1959 to October 1969, during 
which time he served in Vietnam from April 1965 to June 1966 
and from April 1968 to July 1969.  During both tours in 
Vietnam, his duties included being a helicopter crew chief, 
loadmaster, door gunner, and perimeter guard.  The veteran 
indicated in his March 2003 stressor statement that while in 
Vietnam, his base was hit by a sapper squad and also attacked 
by a rocket.  He further added in an April 2003 private 
medical statement that he witnessed the deaths of several 
unit members while in Vietnam.  In a January 2003 rating 
decision, the RO denied service connection for post-traumatic 
stress disorder because the veteran did not provide a 
stressor statement nor did he exhibit a confirmed diagnosis 
of PTSD.  Subsequently, in March 2003, the veteran submitted 
a stressor statement and received a diagnosis of PTSD in 
April 2003.  In a July 2003 rating decision, service 
connection was granted for PTSD with an evaluation of 50 
percent, effective November 22, 2002.  An evaluation of 100 
percent was assigned from April 29, 2003, due to 
hospitalization, and the 50 percent evaluation was assigned 
from July 1, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or 
"staged" evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran is currently rated 50 percent disabled under the 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, DC 9411 (2006).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting  to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006). 

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A score of 41 to 
50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 100 
percent rating for PTSD.  

In April 2003, the veteran was diagnosed with PTSD by a 
Veteran Outreach Counselor.  In the April 2003 private 
medical statement, it is noted that the veteran has daily 
recurrent intrusive recollections of his combat experiences.  
He has disrupted sleep patterns with constant nightmares, and 
also has flashbacks which are triggered by the sight or sound 
of helicopters or high pitched noises.  The veteran indicated 
to the counselor that he becomes verbally abusive when he is 
"triggered" concerning combat experiences, and he tends to 
isolate himself from society.  The veteran admitted that he 
is married; however, he has been unable to develop loving or 
caring feelings as he has been married three times and 
divorced twice.  He stated that his daily living pattern 
consists of reading books and watching television until his 
wife comes home from work.  The counselor administered three 
psychological tests and diagnosed the veteran with severe and 
chronic post-traumatic stress disorder and assigned him a GAF 
score of 45.  The counselor explained that the veteran has 
experienced social and psychological difficulties while in 
the military and since his discharge, which has prevented him 
from reintegrating into society.

In June 2003, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he has 
flashbacks, nightmares, and exposure to certain stimuli 
reminds him of Vietnam.  He indicated to the examiner that 
his affect his restricted and has diminished interests.  The 
veteran described himself as a loner and states that he only 
sleeps approximately two to three hours a night.  He further 
added that he is cautious around people, prefers to isolate 
himself from others, and has difficulty concentrating.  The 
veteran described his self-esteem as "okay," but he did 
note that in 1986, he attempted suicide.  He also stated that 
he divorced in 1957 and again in 1978, but has been with his 
current wife for 23 years.  The veteran asserted that he and 
his wife had "rough spots" in the past, but has a good 
relationship with his son and adopted children.  Upon a 
review of the claims file and physical examination of the 
veteran, the examiner noted the veteran as being oriented in 
all three spheres, but exhibited hypervigilance and suicidal 
thoughts.  Speech was observed as being clear and coherent, 
and the veteran showed no signs of a thought disorder.  
Concentration, psychomotor activity, and impulse control were 
all adequate.  The examiner diagnosed the veteran with 
chronic post-traumatic stress disorder and assigned a GAF 
score of 48.   

In a December 2003 private medical statement, the veteran's 
counselor stated that the veteran continues to experience a 
high degree of social and psychological readjustment 
difficulties, which include hypervigilance, startle response, 
anger, and anxiety.  He still isolates himself and resides in 
a small town of less than twenty people.  The counselor 
asserted that the veteran's symptoms have impacted his 
overall affect.  He still endures intrusive thoughts, 
nightmares, flashbacks, and displays a flat affect in all 
areas of his life.  The veteran indicated to the examiner 
that on occasions, he has contemplated suicide, and states 
that his isolation from society is necessary to control his 
panic attacks.  The counselor concluded that the veteran's 
ability to be employed is "marginal," and diagnosed the 
veteran with severe and chronic PTSD with a GAF score of 45.  

Finally, in October 2004, the veteran underwent a second VA 
examination.  The veteran arrived to the examination alert 
and oriented, with grooming and hygiene deemed satisfactory.  
During the examination, the veteran stated that he lives a 
socially isolated lifestyle and will often leave the room if 
other people are present.  
He further added that he has been married for 25 years and 
has moved 22 times in the past 25 years.  The veteran 
indicated that he has frequent nightmares, difficulty 
sleeping, and becomes extremely jumpy at small noises.  He 
exhibits an exaggerated startle response, avoids public 
places, and has intrusive thoughts of the traumas during his 
active service.  On mental status examination, the examiner 
indicated the veteran maintained fairly intense eye contact 
and affect was of extreme anxiety, agitation, and 
tearfulness.  The veteran's underlying mood was of 
significant anxiety and autonomic arousal.  The examiner 
noted the veteran's hypervigilance; however, his memory was 
deemed functionally intact and his thinking logical and goal 
oriented.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF score of 40.  He opined that the veteran's 
PTSD symptoms are severe and "does not appear to be capable 
of sustained employment."  

VA outpatient treatment records dated March 2003 to July 
2003, reflect continuing treatment for the veteran's PTSD.  
The veteran has attended a weekly outpatient therapy group 
for the past six months; however, treatment notes indicate 
that the veteran has continuing difficulties with sleep, 
flashbacks, anger, and anxiety.  February 2003 and November 
2003 personal statements by the veteran's wife note the 
veteran's sleeping difficulties, anger issues, and isolation 
from society.  

The Board recognizes that the veteran's PTSD does not result 
in symptoms consistent with all the criteria for a disability 
rating of 100 percent as set forth in Diagnostic Code 9411.  
His disability, however, as described in the VA examinations 
and private medical statements, more nearly approximates the 
symptoms contemplated by the 100 percent rating.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411.  Specifically, 
the veteran's PTSD is characterized by persistent symptoms 
that adversely affect his sleep to a severe extent and result 
in social isolation.  He appears to be severely affected 
socially and occupationally by his PTSD, including having his 
symptoms adversely impact his relationships to the extent 
that he had two failed marriages.  His PTSD symptoms have 
included persistent sleep problems, including night sweats, 
nightmares, and problems falling and staying asleep.  
Significantly, he also has persistent symptoms of suicidal 
ideation.  His GAF scores range from 40 to 50, which is 
indicative of major impairment to serious symptoms causing 
significant impairment and social and occupational 
functioning.  

More importantly, all of the recent medical opinions provided 
by mental health professionals have indicated that the 
veteran would not be able to maintain gainful employment.  
Thus, although his PTSD may not be manifested by each of the 
symptoms recited in the criteria for a 100 percent rating 
under DC 9411, the Board finds that he more nearly 
approximates that criteria in that his PTSD has been shown to 
result in total occupational impairment.  See 38 C.F.R. 
§ 4.7; see also Mauerhan, supra.  

In short, having resolved all doubt in favor of the veteran, 
the Board finds that his PTSD results in symptoms that more 
closely approximate total occupational impairment, and an 
increased evaluation of 100 percent is granted.


ORDER

An initial evaluation of 100 percent for the service-
connected post-traumatic stress disorder (PTSD) is granted, 
subject to the regulations applicable to the payment of 
monetary awards.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


